UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(A) of the Securities Exchange Act of 1934 Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only ☑ Definitive Proxy Statement (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 PDL BIOPHARMA, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing proxy statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 932 Southwood Boulevard Incline Village, Nevada 89451 775-832-8500 April16, 2015 Dear Stockholder: You are cordially invited to attend our 2015 Annual Meeting of Stockholders on Thursday, May28, 2015, at 10:00 a.m., Pacific Time, at the Hyatt Regency Hotel, 111 Country Club Drive, Incline Village, Nevada. The meeting will commence with a discussion and voting on matters set forth in the accompanying Notice of 2015 Annual Meeting of Stockholders. This year we are again taking advantage of the Securities and Exchange Commission rules that allow us to furnish proxy materials to stockholders via the Internet. The rules allow us to provide stockholders with the information they need, while lowering the costs of delivery. The printed proxy materials will be sent to stockholders only upon specific request. On or about April16, 2015, we mailed our stockholders a notice of Internet availability containing instructions on how to access our 2015 Proxy Statement and 2014 Annual Report and vote online. This information is also available on our website at www.pdl.com. The Notice of 2015 Annual Meeting of Stockholders and 2015 Proxy Statement that follow describe the matters we will consider at the meeting. Your vote is very important. I urge you to vote by mail, telephone or electronic means via the Internet in order to be certain your shares are represented at the meeting, even if you plan to attend in person. I look forward to seeing you at the meeting. John P. McLaughlin President and Chief Executive Officer 932 Southwood Boulevard Incline Village, Nevada 89451 775-832-8500 Notice of 2015 Annual Meeting of Stockholders Dear Stockholder: On behalf of the Board of Directors, I cordially invite you to attend the 2015 Annual Meeting of Stockholders of PDL BioPharma, Inc., a Delaware corporation, to be held on Thursday, May28, 2015, at 10:00 a.m., Pacific Time, at the Hyatt Regency Hotel, 111 Country Club Drive, Incline Village, Nevada, for the following purposes: 1. To elect two Class II directors, each to hold office for a three-year term or until his or hersuccessor is elected and qualified (see page 7); 2. To ratify the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of the Company for the fiscal year ending December31, 2015 (see page 18); 3. To approve, on an advisory basis, the compensation of the Company's named executive officers as disclosed in this proxy statement (see page 20); 4. To approve the Amended and Restated 2005 Equity Incentive Plan (see page 21); and 5. To transact such other business as may properly come before the meeting and any postponement(s) or adjournment(s) thereof. If you were a stockholder at the close of business on April2, 2015, you are entitled to vote at the 2015 Annual Meeting of Stockholders. We urge you to vote your shares by proxy by mail, telephone or via the Internet as soon as possible, even if you plan to attend the meeting in person, so that your shares may be represented and voted at the meeting. For specific instructions on how to vote your shares, please refer to this proxy statement and the notice of Internet availability you received in the mail. By Order of the Board of Directors, Christopher Stone Vice President, General Counsel and Secretary IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE MEETING OF STOCKHOLDERS TO BE HELD ON MAY28, 2015: A complete set of proxy materials relating to our annual meeting is available on the Internet. These materials, consisting of the Notice of 2015 Annual Meeting of Stockholders, 2015 Proxy Statement, Proxy Card and 2014 Annual Report, may be viewed at www.proxyvote.com with the control number provided in the notice of Internet availability you received in the mail. TABLE OF CONTENTS Page GENERAL INFORMATION ABOUT THE ANNUAL MEETING 1 MATTERS FOR APPROVAL AT THE MEETING 7 PROPOSAL 1: ELECTION OF DIRECTORS 7 Members of Board of Directors 7 Audit Committee 10 Compensation Committee 11 Litigation Committee 12 Nominating and Governance Committee 13 Code of Ethics 16 Board Leadership Structure 16 Risk Oversight by the Board 17 Risk Assessment of Compensation Policies 17 PROPOSAL 2: RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 18 PROPOSAL 3: ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION 20 PROPOSAL 4: APPROVAL OF THE AMENDED AND RESTATED 2 21 COMPENSATION OF OUR DIRECTORS 34 EXECUTIVE OFFICERS 36 COMPENSATION DISCUSSION AND ANALYSIS 38 EXECUTIVE OFFICER COMPENSATION 55 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 62 RELATED PERSON TRANSACTIONS 66 OTHER MATTERS 66 EXHIBITS: EXHIBIT A – AMENDED AND RESTATED 2 Proxy Statement 2015 Annual Meeting of Stockholders GENERAL INFORMATION ABOUT THE ANNUAL MEETING What is the purpose of this proxy statement? The Board of Directors (the Board) of PDL BioPharma, Inc. (PDL, we or the Company) is soliciting proxies to be voted at the Company's 2015 Annual Meeting of Stockholders (the Annual Meeting) to be held at 10:00 a.m., Pacific Time, on Thursday, May28, 2015, at the Hyatt Regency Hotel, 111 Country Club Drive, Incline Village, Nevada, and at any adjournment of the Annual Meeting. This proxy statement contains important information about the Company, the Annual Meeting and the proposals to be considered at the Annual Meeting. Why did I receive a notice of Internet availability instead of a full set of proxy materials? Pursuant to the rules adopted by the Securities and Exchange Commission (the SEC), the Company has elected to provide its proxy statement and annual report to stockholders over the Internet through a "notice only" option. Accordingly, the Company mailed a notice of Internet availability (the Notice) on or about April16, 2015, to its stockholders of record and beneficial owners. The Notice provides instructions on how you may access this proxy statement and the Company's 2014 Annual Report on the Internet at www.proxyvote.com or request a printed copy at no charge. In addition, the Notice provides instructions on how you may request to receive, at no charge, all future proxy materials in printed form by mail or electronically by email. Your election to receive proxy materials by mail or email will remain in effect until you revoke it. Choosing to receive future proxy materials by email will save the Company the cost of printing and mailing documents to stockholders and will reduce the impact of its annual meetings on the environment. What is the "Notice Only" Option? Under the "notice only" option, a company must post all of its proxy materials on a publicly accessible website. Instead of delivering its proxy materials to stockholders, the company delivers a Notice. The Notice includes, among other matters: • information regarding the date and time of the meeting of stockholders as well as the items to be considered at the meeting; • information regarding the website where the proxy materials are posted; and • various means by which a stockholder can request paper or email copies of the proxy materials. If a stockholder requests paper copies of the proxy materials, these materials must be sent to the stockholder within three business days. Additionally, paper copies must be sent via first class mail. What will the stockholders vote on at the Annual Meeting? We are submitting four matters for approval by our stockholders: 1 1. To elect two Class II directors, each to hold office for a three-year term or until his successor is elected and qualified (see page 7 ); 2. To ratify the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of the Company for the fiscal year ending December31, 2015 (see page 18 ); 3. To approve, on an advisory basis, the compensation of the Company's named executive officers as disclosed in this proxy statement (see page 20 ); and 4. To approve the Amended and Restated 2005 Equity Incentive Plan (see page 21 ). How does the Board of Directors recommend that I vote? The Board recommends that you vote your shares "FOR" the nominees named herein for directors, "FOR" the ratification of the appointment of PricewaterhouseCoopers LLP, "FOR" the compensation of the Company's named executive officers and "FOR" the approval of the Amended and Restated 2005 Equity Incentive Plan. Who is entitled to vote at the Annual Meeting? Only stockholders of record at the close of business on April2, 2015, will be entitled to vote at the Annual Meeting. On this record date, there were 164,092,416 shares of common stock outstanding and entitled to vote. Stockholder of Record: Shares Registered in Your Name If, on April2, 2015, your shares were registered directly in your name with PDL's transfer agent, Computershare, then you are a stockholder of record. As a stockholder of record, you may vote in person at the meeting or vote by proxy. Whether or not you plan to attend the meeting, we urge you to vote by proxy over the telephone, on the Internet as instructed below or, if you request printed copies of the proxy materials by mail, to fill out and return your proxy card to ensure your vote is counted. Beneficial Owner: Shares Registered in the Name of a Broker or Bank If, on April2, 2015, your shares were held, not in your name, but rather in an account at a brokerage firm, bank, dealer or other similar organization, then you are the beneficial owner of shares held in "street name." The organization holding your account is considered to be the stockholder of record for purposes of voting at the Annual Meeting. As a beneficial owner, you have the right to direct your broker or other agent regarding how to vote the shares in your account. You are also invited to attend the Annual Meeting. However, since you are not the stockholder of record, you may not vote your shares in person at the meeting unless you request and obtain a valid proxy from your broker or other agent. What constitutes a quorum for the Annual Meeting? The Company's Third Amended and Restated Bylaws (the Bylaws) provide that a majority of the outstanding shares of our common stock, whether present in person or by proxy, will constitute a quorum for the Annual Meeting. As of April2, 2015, the record date, 164,092,416 shares of common stock were issued and outstanding and, if a majority of these shares are present in person or by proxy at the Annual Meeting, a quorum will be present. Abstentions and broker non-votes are counted as present for determining whether a quorum is present. How many votes are required for the approval of each item? There are differing vote requirements for the four proposals: 2 1. The nominees for election as Class II directors will be elected if a majority of shares entitled to vote and present at the Annual Meeting in person or by proxy vote "FOR" each of their elections; provided that if the number of nominees exceeds the number of directors to be elected, a plurality of shares entitled to vote and present at the Annual Meeting in person or by proxy shall be required. If you "Withhold" your vote, it will have the same effect as an "Against" vote. Broker non-votes will have no effect. 2. The ratification of the appointment of PricewaterhouseCoopers LLP as the independent registered public accounting firm of the Company for the fiscal year ended December31, 2015, will be approved if a majority of the shares entitled to vote and present at the Annual Meeting in person or by proxy vote "FOR" approval. If you "Abstain" from voting, it will have the same effect as an "Against" vote. Broker non-votes will have no effect. 3. The approval of the advisory vote on the compensation of our named executive officers as disclosed in this proxy statement will require the affirmative vote of a majority of the votes cast in person or by proxy at the Annual Meeting. If you "Abstain" from voting, it will have the same effect as an "Against" vote. Broker non-votes will have no effect. 4. The approval of the Amended and Restated 2005 Equity Incentive Plan will require the affirmative vote of a majority of the votes cast in person or by proxy at the Annual Meeting. If you "Abstain" from voting, it will have the same effect as an "Against" vote. Broker non-votes will have no effect. How are abstentions and broker non-votes treated? Under the General Corporation Law of the State of Delaware, an abstaining vote and a broker non-vote are counted as present and are, therefore, included for purposes of determining whether a quorum of shares is present at the Annual Meeting. Broker non-votes are not included in the tabulation of the voting results on issues requiring approval of a majority of the shares present or represented by proxy and entitled to vote at the Annual Meeting and, therefore, do not have an effect on the four matters to be considered at the Annual Meeting. A broker non-vote occurs when a nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have the discretionary voting instructions with respect to that item and has not received instructions from the beneficial owner. Under the rules that govern brokers who are voting with respect to shares held by them as nominee, brokers have the discretion to vote such shares only on routine matters. Routine matters include, among others, the ratification of auditors. For the purpose of determining whether the stockholders have approved matters other than the election of directors, abstentions are treated as shares present or represented and voting, so abstentions have the same effect as negative votes. Shares held by brokers who do not have discretionary authority to vote on a particular matter and have not received voting instructions from their customers are not counted or deemed to be present or represented for purposes of determining whether stockholders have approved that matter. How do I vote? There are differing voting procedures for the proposals. For proposal 1 (Election of Directors), you may either vote "FOR" each of the nominees to the Board or you may "Withhold" your vote for each of the nominees. For each other proposal, you may either vote "FOR" or "Against" or abstain from voting. Stockholder of Record: Shares Registered in Your Name If you are a stockholder of record, you may vote in person at the Annual Meeting, vote by proxy over the telephone, vote by proxy on the Internet or, if you request printed copies of the proxy materials by mail, by returning your marked, dated and executed proxy card in the postage-paid envelope provided. Whether or not you plan to attend the meeting, we urge you to vote by proxy to ensure your vote is counted. You may still attend the meeting and vote in person even if you have already voted by proxy. • To vote in person, come to the Annual Meeting and we will give you a ballot when you arrive. • To vote using the proxy card, simply complete, sign and date your proxy card and return it promptly in the envelope provided. If you return your signed proxy card to us before the Annual Meeting, we will vote your shares as you direct. • To vote over the telephone, dial toll-free 1-800-690-6903 using a touch-tone telephone and follow the recorded instructions. You will be asked to provide the control number that has been provided with the 3 Notice. Your vote must be received by 11:59 p.m., Eastern Time, on Wednesday, May27, 2015, to be counted. • To vote on the Internet, go to www.proxyvote.com to complete an electronic proxy card. You will be asked to provide the control number that has been provided in the Notice. Your vote must be received by 11:59p.m., Eastern Time, on Wednesday, May27, 2015, to be counted. Beneficial Owner: Shares Registered in the Name of Broker or Bank If you are a beneficial owner of shares registered in the name of your broker, bank or other agent, you should have received voting instructions with these proxy materials from that organization rather than from PDL. You may vote by telephone or over the Internet or use the proxy card as instructed by your broker, bank or other agent. To vote in person at the Annual Meeting, you must obtain a valid proxy from your broker, bank or other agent. Follow the instructions from your broker, bank or other agent included with these proxy materials, or contact your broker, bank or other agent to request a proxy form. We provide Internet proxy voting to allow you to vote your shares online, with procedures designed to ensure the authenticity and correctness of your proxy vote instructions. Please be aware that you must bear any costs associated with your Internet access, such as usage charges from Internet access providers and telephone companies. How many votes do I have? On each matter to be voted, you have one vote for each share of common stock you own as of April2, 2015. What does it mean if I receive more than one Notice? If you received more than one Notice, it means that you hold shares in more than one account. To ensure that all your shares are voted, you will need to vote all of your shares by following the instructions included on each Notice. What if I return a proxy card but do not make specific choices? If you return a signed and dated proxy card without marking any vote selections, your shares will be voted "FOR" the election of each nominee for director, "FOR" the ratification of PricewaterhouseCoopers LLP as our independent registered public accounting firm, "FOR" the approval of the compensation of our named executive officers as disclosed in this proxy statement and "FOR" the approval of the Amended and Restated 2005 Equity Incentive Plan. If any other matter is properly presented at the meeting, your proxyholder (one of the individuals named on your proxy card) will vote your shares using his or her best judgment. Can I change my vote after submitting my proxy? Yes. You can revoke your proxy at any time before the final vote at the Annual Meeting. If you are the record holder of your shares, you may revoke your proxy in any one of four ways: • You may submit another completed proxy card with a later date. • You may submit new voting instructions via telephone or Internet pursuant to the instructions on the Notice. • You may send a timely written notice that you are revoking your proxy to our Secretary, care of PDL BioPharma, Inc., 932 Southwood Boulevard, Incline Village, Nevada 89451. • You may attend the Annual Meeting and vote in person. Simply attending the meeting will not, by itself, revoke your proxy. If your shares are held by your broker or bank as a nominee or agent, you should follow the instructions provided by your broker or bank. 4 How are votes counted? Votes will be counted by the inspector of election appointed for the Annual Meeting. The inspector of election will separately count "FOR" and "Withhold" votes with respect to the election of directors and "FOR," "Against" and abstentions with respect to the ratification of auditors, the approval of the compensation of our named executive officers as disclosed in this proxy statement and the approval of the Amended and Restated 2005 Equity Incentive Plan. “Withhold” votes (in the case of the election of directors) and abstentions will be counted towards the vote total for the proposals and will have the same effect as "Against" votes. Broker non-votes have no effect and will not be counted towards the vote total for any proposal. Who will bear the cost of soliciting proxies for the Annual Meeting? We will pay for the costs of the Annual Meeting, including any cost for mailing the Notices, mailing printed proxy materials upon request and the solicitation of proxies. We will also reimburse brokers, custodians, nominees and other fiduciaries for the reasonable out-of-pocket fees and expenses they incur to forward solicitation materials to our stockholders. In addition to solicitation by mail, our officers, directors and employees may solicit proxies personally or by telephone, facsimile or electronic means. These officers, directors and employees will not receive any extra compensation for these services. What is "householding"? We have adopted "householding," a practice by which stockholders of record who have the same address and last name will receive only one copy of our annual report, proxy statement or Notice unless one or more of these stockholders notifies us that they wish to continue receiving separate individual copies. Householding saves printing and postage costs by reducing duplicate mailings to the same address and reduces our impact on the environment. If your household participates in the householding program, you will receive one Notice. If you previously notified us that you wished to continue receiving separate individual copies but now would like to participate in householding, please call or write us at the below phone number or address. Beneficial stockholders, that is, stockholders whose shares are held by a broker or other nominee, may request information about householding from their banks, brokers or other holders of record. What if I want to receive a separate copy of the Notice? If you participate in householding and wish to receive a separate copy of our Notice, or if you wish to receive separate copies of future annual reports, proxy statements and notices of Internet availability, please call us at 775-832-8500 or write to the address below, and we will deliver the requested documents to you promptly upon your request. PDL BioPharma, Inc. Attention: Corporate Secretary (Householding) 932 Southwood Boulevard Incline Village, Nevada 89451 You can also access our annual report and proxy statement on our website at www.pdl.com. How do I contact the Board of Directors or a committee of the Board of Directors? You may contact the Board or one or more members, by sending a communication in writing addressed to: Board of Directors [or individual director(s)] Attention: Corporate Secretary PDL BioPharma, Inc. 932 Southwood Boulevard Incline Village, Nevada 89451 5 Our Secretary will maintain a log of such correspondence to the Board and promptly transmit such correspondence to the identified director(s), except where security concerns militate against further transmission or the communication relates to commercial matters not related to the sender's interest as a stockholder, as determined by our Secretary in consultation with our outside legal counsel. How can I find out the results of the voting at the Annual Meeting? Preliminary voting results will be announced at the Annual Meeting. Final voting results will be published in a Current Report on Form 8-K once available. 6 MATTERS FOR APPROVAL AT THE MEETING PROPOSAL 1: ELECTION OF DIRECTORS Members of the Board of Directors The Board is divided into three classes with each class having a three-year term. The Bylaws provide that the number of directors to constitute the Board shall be fixed by a resolution adopted by the affirmative vote of a majority of the authorized directors. That number is currently fixed at five directors. The Bylaws also provide that any vacancy on the Board may be filled by a vote of the majority of the surviving or remaining directors then in office. A director elected by the Board to fill a vacancy in a class, including vacancies created by an increase in the number of directors, shall serve for the remainder of the full term of that class and until the director's successor is elected and qualified. The Board presently has five members: Harold E. Selick, Ph.D., David W. Gryska, Jody S. Lindell, JohnP. McLaughlin and Paul W. Sandman, with Mr. McLaughlin and Ms. Lindell serving as Class II members with terms expiring at the Annual Meeting, Dr. Selick serving as a Class III member with a term expiring at the 2016 annual meeting and Messrs. Gryska and Sandman serving as Class I members with terms expiring at the 2017 annual meeting. Ms. Lindell, who was appointed to the Board in March 2009, and Mr. McLaughlin, who was appointed to the Board in October 2008, if reelected at the Annual Meeting, will serve until the sooner of the 2018 annual meeting of stockholders or until such director's death, resignation or removal. It is the Company's policy to invite directors and nominees for director to attend the Annual Meeting. All of the directors serving at the time of the meeting attended the 2014 annual meeting of stockholders. Directors are elected by a majority of the votes of shares of the stockholders present in person or represented by proxy and entitled to vote on the election of directors; provided that if the number of nominees exceeds the number of directors to be elected, a plurality of shares of stockholders entitled to vote and present in person or represented by proxy shall be required . Shares represented by executed proxies will be voted, if authority to do so is not withheld, for the election of the nominees named below. If a nominee becomes unavailable for election as a result of an unexpected occurrence, your shares will be voted for the election of a substitute nominee selected by our Nominating and Governance Committee at its discretion. The nominees have agreed to serve if elected and there is no reason to think that they will be unable to serve. The following is a brief biography of the two nominees and each director whose term will continue after the 2015 Annual Meeting. Nominees for Election for a Three-Year Term Expiring at the 2018 Annual Meeting Jody S. Lindell , age 63, was elected a director of the Company in March 2009. Ms. Lindell is President and Chief Executive Officer of S.G. Management, Inc., an asset management company she has headed since 2000. Prior to that, Ms. Lindell was a partner with KPMG LLP. Through September 2007, Ms. Lindell served as a director and on the Audit and Director’s Loan Committees for First Republic Bank, a publicly-traded financial institution. First Republic Bank was acquired in 2007, underwent a management-led buyout in mid-2010 and again became publicly traded in December 2010. Ms. Lindell continues to serve as a director, the chairperson of the Audit Committee and a member of the Director’s Loan Committee for First Republic Bank. Ms. Lindell has also served as a director of The Cooper Companies since March 2006 and is chairperson of its Audit Committee and member of its Organization and Compensation Committees. She is a Certified Public Accountant (inactive) and holds a B.A. from Stanford University and an M.B.A. from the Stanford Graduate School of Business . The Board values Ms. Lindell’s extensive accounting experience, including 25 years’ experience at KPMG LLP, 16 of which were as an audit partner. Ms. Lindell’s knowledge of accounting principles and financial reporting rules and regulations and oversight of the financial reporting process is valued by the Company in her role as a director, the chairperson of our Audit Committee and an Audit Committee Financial Expert. 7 John P. McLaughlin , age 63, was elected a director of the Company in October 2008. Mr. McLaughlin has been our President and Chief Executive Officer since December 18, 2008, when the Company spun-off Facet Biotech Corporation. From November 6, 2008, until the spin-off, he served as a Senior Advisor to the Company. He was the Chief Executive Officer and a director of Anesiva, Inc., formerly known as Corgentech, Inc., a publicly-traded biopharmaceutical company, from January 2000 to June 2008. From December 1997 to September 1999, Mr. McLaughlin was President of Tularik Inc., a biopharmaceutical company. From September 1987 to December 1997, Mr. McLaughlin held a number of senior management positions at Genentech, Inc., a biopharmaceutical company, including Executive Vice President and General Counsel. From January 1985 to September 1987, Mr. McLaughlin was a partner at a Washington, D.C. law firm specializing in food and drug law. Prior to that, Mr. McLaughlin served as counsel to various subcommittees in the United States House of Representatives, where he drafted numerous measures that became Food and Drug Administration laws. Mr. McLaughlin co-founded and served as Chairman of the Board of Directors of Eyetech Pharmaceuticals, Inc., a publicly-traded biopharmaceutical company subsequently bought by OSI Pharmaceuticals, Inc., co-founded and served as a director of Peak Surgical, Inc., a private medical device company, until it was acquired by Medtronic in 2011 and served as a director of AxoGen, Inc., a publicly-traded biopharmaceutical company until 2014. Mr. McLaughlin currently serves as a director of Seattle Genetics, Inc., and Avalanche Biotechnologies, Inc., publicly-traded biopharmaceutical companies. He received a B.A. from the University of Notre Dame and a J.D. from Catholic University of America. Mr. McLaughlin possesses a strong understanding of the biotechnology industry and has experience in development and commercialization of antibodies, corporate licensing and patent litigation that the Company values. In addition, Mr. McLaughlin provides strategic guidance to our management team and the Board. THE BOARD RECOMMENDS A VOTE "FOR" EACH OF THE NOMINEES, AND PROXIES SOLICITED BY THE BOARD WILL BE SO VOTED IN THE ABSENCE OF INSTRUCTIONS TO THE CONTRARY. Directors Continuing in Office until the 2016 Annual Meeting Harold E. Selick, Ph.D. , age 60, was elected a director of the Company in August 2009. Since June 2002, Dr. Selick has served as Chief Executive Officer and a director of Threshold Pharmaceuticals, Inc., a publicly-traded biotechnology company. From June 2002 until July 2007, Dr. Selick was also a Venture Partner of Sofinnova Ventures, Inc., a venture capital firm. From January 1999 to April 2002, he was Chief Executive Officer of Camitro Corporation, a biotechnology company. From 1992 to 1999, he was at Affymax Research Institute, the drug discovery technology development center for Glaxo Wellcome plc, most recently as Vice President of Research. Prior to working at Affymax, Dr. Selick held scientific positions at Protein Design Labs, Inc. and Anergen, Inc. As a staff scientist at Protein Design Labs, Inc. (now PDL BioPharma, Inc.), he co-invented technology underlying the creation of fully humanized antibody therapeutics and applied that to PDL’s first product, Zenapax (daclizumab), which was developed and commercialized by Roche for the prevention of kidney transplant rejection. Dr. Selick currently serves as Chairman of the Board of Directors of Catalyst Biosciences, a privately-held drug discovery and development company. Dr. Selick received his B.A. and Ph.D. degrees from the University of Pennsylvania and was a Damon Runyon-Walter Winchell Cancer Fund Fellow and an American Cancer Society Senior Fellow at the University of California, San Francisco . As co-inventor of technology that underlies the Queen et al. patents, Dr. Selick provides the Board with a scientific perspective and a unique appreciation of the Company’s assets. Dr. Selick also provides the Board with operational experience derived from his role as a chief executive officer of a publicly-traded biotechnology company. Directors Continuing in Office until the 2017 Annual Meeting Paul W. Sandman , age 67, was elected a director of the Company in October 2008. Mr. Sandman served at Boston Scientific Corporation in various management positions from May 1993 to February 2008, most recently as its Executive Vice President, Secretary and General Counsel. From 1981 to April 1993, he served at Wang Laboratories, Inc., most recently as Senior Vice President, General Counsel and Secretary. Mr. Sandman received his A.B. from Boston College and his J.D. from Harvard Law School. 8 As a former general counsel and executive officer of a major, publicly-traded medical technology company, Mr. Sandman provides the Board with experience in corporate governance and the Litigation Committee with invaluable experience in intellectual property litigation. David W. Gryska , age 59, was elected a director of the Company in March 2014. Mr. Gryska is the Vice President and Chief Financial Officer of Incyte Corporation as of October 2014. He served as Chief Operating Officer and a director of Myrexis, Inc., a biotechnology company, from May 2012 to December 2012. From December 2006 to October 2010, he served as Senior Vice President and Chief Financial Officer of Celgene Corporation, a biopharmaceutical company. From October 2004 to December 2006, he was a principal at Strategic Consulting Group, where he provided strategic consulting to early-stage biotechnology companies. Previously, Mr. Gryska served at Scios, Inc. (Scios), a biopharmaceutical company, as Senior Vice President and Chief Financial Officer from 2000 to 2004, and as Vice President of Finance and Chief Financial Officer from 1998 to 2000. Scios was acquired by Johnson & Johnson in 2003. From 1993 to 1998, he served as Vice President, Finance and Chief Financial Officer at Cardiac Pathways, a medical device company later acquired by Boston Scientific Corporation. Prior to Cardiac Pathways, Mr. Gryska served as a partner at Ernst & Young LLP (EY). During his eleven years at EY, he focused on technology industries, with an emphasis on biotechnology and healthcare companies. Mr. Gryska holds a B.A. in Accounting and Finance from Loyola University and an M.B.A. from Golden Gate University. He served on the Board of Directors of Hyperion Therapeutics and Argos Therapeutics. Currently, he also serves on the Boards of Directors of Seattle Genetics and Aerie Pharmaceuticals. Mr. Gryska has over 20 years’ experience as a chief financial officer for several public companies. Prior to these roles, he was an audit partner at EY. Mr. Gryska brings to the Board extensive knowledge of, and experience in, the application of accounting principles and the financial reporting process, particularly, in the health care sciences industry. Independence of Directors As required under the NASDAQ Stock Market (NASDAQ) listing standards, a majority of the members of a listed company's board of directors must qualify as "independent," as affirmatively determined by the board of directors. The Board consults with the Company's counsel to ensure that the Board's determinations are consistent with relevant securities and other laws and regulations regarding the definition of "independent," including those set forth in the applicable NASDAQ listing standards, as in effect from time to time. Consistent with these considerations, after review of all relevant transactions or relationships between each director, or any of his or her family members, and the Company, its senior management and its independent auditors, the Board has affirmatively determined that the following four directors are independent directors within the meaning of the applicable NASDAQ listing standards: Dr. Selick, Mr. Gryska, Ms.Lindell and Mr.Sandman. In making these determinations, the Board found that none of these directors or nominees for director had a material or other disqualifying relationship with the Company. Mr.McLaughlin, the Company's President and Chief Executive Officer, is not an independent director by virtue of his employment with the Company. The Board, based on the recommendation of the Nominating and Governance Committee, also determined that each member of each of the Compensation Committee, the Nominating and Governance Committee and the Audit Committee was independent during 2014, and is currently independent, under NASDAQ's rules for listed companies. Meetings of the Board of Directors The Board met 14times during the last fiscal year. Each Board member attended 75% or more of the aggregate of the meetings of the Board and of the committees on which he or she served during the period for which he or she was a director or committee member. As required under the applicable NASDAQ listing standards, in fiscal year 2014, the Company's independent directors met six times in regularly scheduled executive sessions at which only independent directors were present. 9 Information Relating to Committees of the Board The Board currently has the following committees: Audit Committee, Compensation Committee, Litigation Committee and Nominating and Governance Committee. Audit Committee The Audit Committee was established by the Board in accordance with Section3(a)(58)(A) of the Securities Exchange Act of 1934, as amended (the Exchange Act) to oversee the Company's corporate accounting and financial reporting processes and audits of our financial statements. For this purpose, the Audit Committee performs several functions, including: • overseeing the accounting and financial reporting processes and audits of our financial statements; • appointing an independent registered public accounting firm to audit our financial statements; • overseeing and monitoring (a)the integrity of our financial statements, (b)our compliance with legal and regulatory requirements as they relate to financial statements or accounting matters, (c)our independent registered public accounting firm's qualifications, independence and performance and (d)our internal accounting and financial controls; • preparing the report that SEC rules require to be included in our annual proxy statement; • reviewing all related person transactions for potential conflicts of interests or other improprieties; • discussing our policies with respect to certain risk assessments, including the risk of fraud, our major financial risk exposures and the steps management has taken to monitor and control such exposures; • reviewing our investment policy and evaluating our adherence to such policy with regard to investment of our assets; • providing the Board with the results of its monitoring and recommendations; and • providing the Board additional information and materials as it deems necessary to make the Board aware of significant financial matters that require the attention of the Board. The Audit Committee is currently comprised of Ms.Lindell, Mr.Gryska and Dr. Selick. Ms.Lindell is the chairperson of the Audit Committee. Ms. Lindell and Mr. Gryska have each been determined by the Board to be an"audit committee financial expert" as defined by applicable SEC rules. The Audit Committee met 11times during the fiscal year 2014. The Audit Committee has adopted a written charter that is available on the Company's website at www.pdl.com. The Board has reviewed the NASDAQ listing standards definition of independence for Audit Committee members and has determined that all members of the Audit Committee are independent (as independence is currently defined in Rule5605(c)(2)(A)of the NASDAQ listing standards). Report of the Audit Committee of the Board of Directors The Audit Committee has prepared the following report on its activities with respect to our audited financial statements for the fiscal year ended December31, 2014. Our management is responsible for the preparation, presentation and integrity of our financial statements. Management is also responsible for maintaining appropriate accounting and financial reporting practices and policies as well as internal controls and procedures designed to provide reasonable assurance that the Company is in compliance with accounting standards and applicable laws and regulations. 10 The Audit Committee has discussed with the independent registered public accounting firm the matters required to be discussed by Statement on Auditing Standards No.61, as amended (AICPA, Professional Standards, Vol. 1, AU Section380), as adopted by the Public Company Accounting Oversight Board in Rule3200T. PricewaterhouseCoopers LLP has provided the Audit Committee with the written disclosures and letter required by PCAOB Ethics and Independence Rule 3526, Communication with Audit Committees concerning Independence, and the Audit Committee discussed with the independent registered public accounting firm that firm's independence. The independent registered public accounting firm is responsible for planning and performing an independent audit of our financial statements in accordance with auditing standards of the Public Company Accounting Oversight Board (United States) and for auditing the effectiveness of our internal control over financial reporting. The independent registered public accounting firm is responsible for expressing an opinion on the conformity of those audited financial statements with accounting principles generally accepted in the United States. In this context, the Audit Committee has reviewed and discussed the audited financial statements for the year ended December31, 2014, with management and the independent registered public accounting firm, PricewaterhouseCoopers LLP. Based on the reviews and discussions referred to above, the Audit Committee recommended to the Board that the audited financial statements referred to above be included in the Company's Annual Report on Form10-K for the year ended December31, 2014. Jody S. Lindell (chairperson) David W. Gryska Harold E. Selick, Ph.D. Compensation Committee The Compensation Committee is currently comprised of Ms. Lindell, Mr. Sandman and Dr. Selick. Dr.Selick serves as the chairperson of the Compensation Committee. All members of the Compensation Committee are independent (as independence is currently defined in Rule5605(d)(2)(A) of the NASDAQ listing standards). The Compensation Committee met five times during the fiscal year 2014. The Compensation Committee is responsible for, among other things: • reviewing and approving for our chief executive officer and other executive officers: (i)the annual base salary, (ii)the annual incentive bonus, including the specific goals and amount, (iii)equity compensation, (iv)employment agreements, severance arrangements and change in control agreements/provisions and (v)any other benefits, compensation, compensation policies or arrangements; • reviewing the effect of the Company's compensation policies on risk management; • reviewing and approving or making recommendations to the Board regarding the compensation policy for such other senior management as directed by the Board; • reviewing and approving or making recommendations to the Board regarding general compensation goals and guidelines for employees and the criteria by which bonuses to employees are determined; • reviewing with management our Compensation Discussion & Analysis and recommending that it be included in our annual proxy statement. Our Compensation Discussion & Analysis discusses the compensation awarded to, earned by or paid to our named executive officers, including: (i)the objectives of the Company's compensation programs, (ii)what each program is designed to reward, (iii)each element of compensation, (iv)why the Compensation Committee chooses to pay each element, (v)how the Compensation Committee determines the amount for each element and (vi)how each element and the Compensation Committee's decisions related thereto fit into the Company's overall compensation objectives and affect decisions regarding other elements; and • acting as administrator of our compensation plans, including approving amendments to the plans (including approving changes in the number of shares reserved for issuance thereunder) and approving the grant or amendment of equity awards issued pursuant thereto. 11 While the Compensation Committee maintains the authority to delegate its exclusive power to determine matters of executive compensation and benefits, the Compensation Committee has not done so. The Compensation Committee has adopted a written charter that is available on the Company's website at www.pdl.com. The Compensation Committee retains its own independent compensation consultant. The Compensation Committee retained Setren, Smallberg & Associates through December 2012, Barney and Barney, LLC through December 2013 and Board Advisory, LLC (Board Advisory) from April 2014 onward to advise on various matters related to compensation of executive officers and directors and general compensation programs and matters. This proxy statement discusses in various locations which consultant advised the Compensation Committee on the relevant compensation decisions. The Compensation Committee generally engages Board Advisory to provide : • comparative market data on the executive and director compensation practices and programs of competitive companies; • guidance on industry best practices and emerging trends and developments in executive and director compensation; and • advice on determining the total compensation of each of our executive officers and the material elements of total compensation, including: (i)annual base salaries, (ii)target cash bonus amounts and (iii)long-term incentives, including restricted stock awards. The Compensation Committee has reviewed an assessment of Board Advisory’s independence and any potential conflicts of interest raised by Board Advisory’s work for the Compensation Committee by considering the following six factors: (i) the provision of other services to us by Board Advisory; (ii) the amount of fees received from us by Board Advisory, as a percentage of the total revenue of Board Advisory; (iii) the policies and procedures of Board Advisory that are designed to prevent conflicts of interest; (iv) any business or personal relationship of Board Advisory with a member of the Compensation Committee; (v) any Company stock owned by Board Advisory; and (vi) any business or personal relationship of Board Advisory with any of our executive officers. Based on such review, the Compensation Committee has concluded that Board Advisory is independent and that there are no such conflicts of interest. Compensation Committee Interlocks and Insider Participation None of the members of the Compensation Committee was an officer or an employeeof the Company at any time during 2014. None of our executive officers serve as a member of the board of directors or compensation committee of any other entity that has one or more executive officers serving as a member of the Board or Compensation Committee. Our chief executive officer assists the Compensation Committee by presenting proposals and recommendations to the Compensation Committee, information on Company and individual performance of the named executive officers and management's perspective and recommendations on compensation matters. Our chief executive officer recuses himself from that portion of the Compensation Committee meetings involving deliberation and decision making of his own compensation. Litigation Committee The Litigation Committee is currently comprised of Mr.McLaughlin, Mr.Sandman and Dr.Selick. Mr.Sandman is the chairperson of the Litigation Committee. The Litigation Committee met two times during 2014. The Litigation Committee is responsible for, among other things: • consulting with management and outside counsel to discuss the initiation of any dispute by us prior to its commencement or the settlement of any dispute prior to its resolution; • consulting with management and outside counsel following the initiation of a dispute by a third party or an overture by a third party to settle a dispute; • consulting with management and outside counsel regarding the strategy for the management, prosecution and resolution of all disputes; • receiving updates on the status of all disputes; and 12 • assisting the Board in fulfilling its oversight responsibilities with respect to such disputes. The Litigation Committee has adopted a written charter that is available on the Company's website at www.pdl.com. Nominating and Governance Committee Our Nominating and Governance Committee is currently comprised of Ms. Lindell, Mr.Sandman, Mr. Gryska and Dr. Selick. Dr. Selick is the chairperson of the Nominating and Governance Committee. The Nominating and Governance Committee met three times during 2014. The Nominating and Governance Committee is responsible for, among other things: • identifying individuals qualified to become Board members; • selecting, and recommending to the Board, director nominees for each election of directors; • developing, and recommending to the Board, criteria for selecting qualified director candidates; • considering committee member qualifications, appointment and removal; • considering and articulating the qualities, experiences, skills and attributes that qualify each director to be a member of the Board; • assessing the optimum size of the Board and its committees and the needs of the Board for various skills, background and business experience in determining whether it is advisable to consider additional candidates for nomination; • assessing the Nominating and Governance Committee's effectiveness in diversifying the Board; • evaluating the effectiveness of the Board's management structure and articulating why the Board's current or proposed leadership structure is effective; • recommending corporate governance principles, codes of conduct and compliance mechanisms applicable to us; and • providing oversight in the evaluation of the Board and each committee of the Board. The Nominating and Governance Committee has adopted a written charter that is available on the Company's website at www.pdl.com. Evaluation of Director Nominations In fulfilling its responsibilities to select and recommend to the Board director nominees for each election of directors, the Nominating and Governance Committee considers the following factors: • the appropriate size of the Board and its committees; • the perceived needs of the Board for particular skills, diversity, background and business experience; • the skills, background, reputation and business experience of nominees compared to the skills, background, reputation and business experience already possessed by other Board members; • nominees' independence from management; • applicable regulatory and listing requirements, including independence requirements and legal considerations, such as antitrust compliance; • the benefits of a constructive working relationship among directors; and 13 • the desire to balance the considerable benefit of continuity with the periodic injection of a fresh perspective provided by new members. The Nominating and Governance Committee's goal is to assemble a board of directors that brings to the Company a variety of perspectives and skills derived from high quality business and professional experience. Directors should possess the highest personal and professional ethics, integrity and values, and be committed to representing the best interests of our stockholders. They must also have an inquisitive and objective perspective and mature judgment. Director candidates, in the judgment of our Nominating and Governance Committee, must also have sufficient time available to perform all Board and committee responsibilities. Board members are expected to prepare for, attend and participate in all Board and applicable committee meetings. The Nominating and Governance Committee has defined "diversity" for purposes of evaluating director candidates. Under the Nominating and Governance Committee's selection criteria, diversity means experience, professional skill, geographic representation and educational and professional background necessary to assist the Board in the discharge of its responsibilities. The Nominating and Governance Committee looks at the composition of the whole Board when considering diversity and seeks nominees whose experience, professions, skills, geographic representation and backgrounds complement and create diversity among the directors. The Nominating and Governance Committee does not assign specific weights to any criteria and no particular criterion is necessarily applicable to all prospective nominees. The same standards apply to any nominee, regardless of whether recommended internally or by stockholders. Other than the foregoing, there are no stated minimum criteria for director nominees, although the Nominating and Governance Committee may also consider such other factors as it may deem to be in the best interests of the Company and our stockholders. The Nominating and Governance Committee annually evaluates all Board members and the Board as a whole. It also evaluates those directors whose terms expire that year and who are willing to continue in service against the criteria set forth above in determining whether to recommend those directors for reelection. The Nominating and Governance Committee has determined that the Board and its members meet such criteria in 2015. Candidates for Nomination Candidates for nomination as director come to the attention of the Nominating and Governance Committee from time to time through incumbent directors, management, stockholders or third parties. These candidates may be considered at meetings of the Nominating and Governance Committee at any point during the year. Such candidates are evaluated against the criteria set forth above. If the Nominating and Governance Committee determines at any time that it is desirable for the Board to consider additional candidates for nomination, the Committee may poll directors and management for suggestions or conduct research to identify possible candidates and may, if the Nominating and Governance Committee thinks it is appropriate, engage a third-party search firm to assist in identifying qualified candidates. The Nominating and Governance Committee has adopted a policy to evaluate any recommendation for director nominee proposed by a stockholder, and our Bylaws also permit stockholders to nominate directors for consideration at an annual meeting, subject to certain conditions. Any recommendation for a director nomination must be submitted in writing to: PDL BioPharma, Inc. Attention: Corporate Secretary 932 Southwood Boulevard Incline Village, Nevada 89451 Our Bylaws require that any director nomination made by a stockholder for consideration at an Annual Meeting must be received in writing not less than 90calendar days nor more than 120calendar days in advance of the date of the one-year anniversary of the Company's (or the Company's predecessor's) previous year's annual meeting of stockholders. 14 Each written notice containing a stockholder nomination of a director at an annual meeting must include as to the stockholder submitting the nomination: • the name and address, as they appear on the Company's books, of such stockholder and the name and address of the beneficial owner, if any, on whose behalf a proposal of nomination to election of directors is made; • the class, series and number of shares of capital stock of the Company that are owned beneficially and of record by such stockholder and such beneficial owner; • a representation that such stockholder will notify the Company in writing of the class and number of such shares owned beneficially and of record by such stockholder and such beneficial owner as of the record date for the meeting (or action, as applicable) promptly following the later of the record date or the date notice of the record date is first publicly disclosed; • any option, warrant, convertible security, stock appreciation right, derivative, swap or similar right with an exercise or conversion privilege or a settlement payment or mechanism at a price related to any class or series of shares of the Company or with a value derived in whole or in part from the value or volatility of any class or series of shares of the Company, whether or not such instrument or right shall convey any voting rights in such shares or shall be subject to settlement in the underlying class or series of capital stock of the Company or otherwise (a Derivative Instrument), directly or indirectly owned beneficially by such stockholder or beneficial owner and any other direct or indirect opportunity of such stockholder or beneficial owner to profit or share in any profit derived from any increase or decrease in the value of shares of the Company and a representation that such stockholder will notify the Company in writing of any such Derivative Instrument or other direct or indirect opportunity to profit or share in any profit in effect as of the record date for the meeting (or action, as applicable) promptly following the later of the record date or the date notice of the record date is first publicly disclosed; • any proxy, contract, arrangement, understanding or relationship pursuant to which such stockholder or beneficial owner has a right to vote any shares of any security of the Company; • any rights to dividends on the shares of the Company owned beneficially by such stockholder or beneficial owner that are separated or separable from the underlying shares of the Company; • any proportionate interest in shares of capital stock of the Company or Derivative Instruments or other direct or indirect opportunity to profit or share in any profit held, directly or indirectly, by a general or limited partnership in which such stockholder or beneficial owner is a general partner or, directly or indirectly, beneficially owns an interest in a general partner; • any performance related fees (other than an asset based fee) that such stockholder or beneficial owner is entitled to base on any increase or decrease in the price or value of shares of any class or series of the Company, or any Derivative Instruments or other direct or indirect opportunity to profit or share in any profit, if any; • a description of any agreement, arrangement or understanding with respect to the proposal of nomination between or among such stockholder and such beneficial owner, any of their respective affiliates or associates, and any others acting in concert with any of the foregoing, and a representation that such stockholder will notify the Company in writing of any such agreements, arrangements or understandings in effect as of the record date for the meeting (or action, as applicable) promptly following the later of the record date or the date notice of the record date is first publicly disclosed; • a description of any material interest of such stockholder and such beneficial owner, if any, on whose behalf the proposal is made and of any material benefit that such stockholder and such beneficial owner, if any, on whose behalf the proposal is made expects or intends to derive from such business or action, as applicable; • a representation that such stockholder is a holder of record of stock of the Company entitled to vote at such meeting and intends to appear in person or by proxy at the meeting to propose such nomination or a representation that such stockholder is a holder of record of stock of the Company entitled to consent to corporate action in writing without a meeting, as applicable; • a representation whether such stockholder or such beneficial owner, if any, intends or is part of a group which intends (i)to deliver a proxy statement and/or form of proxy (or consent, as applicable) to holders of at least the percentage of the Company's outstanding capital stock required to elect the nominee and/or (ii)otherwise to solicit proxies (or consents, as applicable) from stockholders in support of such nomination; and 15 • any other information that is required to be provided by such stockholder pursuant to Section14 of the Exchange Act, and the rules and regulations promulgated thereunder (or any successor provision of the Exchange Act or the rules or regulations promulgated thereunder), in such stockholder's capacity as a proponent of a stockholder nomination. Each written notice containing a stockholder nomination of a director at an annual meeting must include for each person whom the stockholder proposes to nominate for election or reelection as a director: • the name, age, business address and residence address of the person, • the principal occupation or employment of the person, • the class, series and number of shares of capital stock of the Company that are owned beneficially and of record by the person, • a statement as to the person's citizenship, • the completed and signed representation and agreement described in the Bylaws, • a description of all direct and indirect compensation and other material monetary agreements, arrangements and understandings during the past three years, and any other material relationships, between or among such stockholder and beneficial owner, if any, and their respective affiliates and associates, or others acting in concert therewith, on the one hand, and the person, and his or her respective affiliates and associates, or others acting in concert therewith, on the other hand, including, without limitation, all information that would be required to be disclosed pursuant to Item 404 promulgated under Regulation S-K if the stockholder making the nomination and any beneficial owner on whose behalf the nomination is made, if any, or any affiliate or associate thereof or person acting in concert therewith, were the "registrant" for purposes of such rule and the person were a director or executive officer of such registrant, • any other information relating to the person that is required to be disclosed in solicitations for proxies for election of directors pursuant to Section14 of the Exchange Act, and • such person's written consent to being named in the proxy statement as a nominee and to serving as a director if elected. All director nominees must also complete a customary form of director's questionnaire as part of the nomination process. The evaluation process may also include interviews and additional background and reference checks for non-incumbent nominees, at the discretion of the Nominating and Governance Committee. Code of Ethics The Company has adopted a Code of Business Conduct (the Conduct Code) that applies to all officers, directors andemployees. The Conduct Code is available on our website at www.pdl.com. If we ever were to amend any provision of the Conduct Code, we intend to satisfy our disclosure obligations with respect to any such amendment by posting such information on our Internet website set forth above rather than by filing a Current Report on Form8-K.Any waiver of the Conduct Code will be disclosed by filing a Current Report on Form 8-K. Board Leadership Structure The Board does not have a policy regarding the separation of the roles of chief executive officer and chairperson of the Board as the Board has determined that it is in the best interests of the Company to make that determination based on the position and direction of the Company and the membership of the Board. Since March 2009, the Board has been led by a Lead Director instead of a Chairperson. Under our corporate governance principles, the Lead Director of the Board is responsible for coordinating the Board's activities, including the scheduling of meetings of the full Board, scheduling executive sessions of the non-employee directors and setting relevant items on the agenda (in consultation with the chief executive officer as necessary or appropriate). The Lead Director must be an independent member of the Board. The Board thinks that this leadership structure, consisting of an independent member of the Board as the Lead Director, has enhanced the Board's oversight of, and independence from, Company management and our overall corporate governance. Dr. Selick, an independent member of the Board, currently serves as the Lead Director. 16 Risk Oversight by the Board Companies face a variety of risks, including credit risk, market risk, liquidity risk and operational risk. The Board thinks that an effective risk management system will: (i)timely identify the material risks that the Company faces, (ii)communicate necessary information with respect to material risks to senior executives and, as appropriate, to the Board or relevant Board committee, (iii)implement appropriate and responsive risk management strategies consistent with the Company's risk profile and (iv)integrate risk management into Company decision-making. The Board has designated the Audit Committee to take the lead in overseeing risk management. The Company's management prepares periodic reports to the Audit Committee and the Board discussing in detail the known and anticipated risks to the Company and the Company's approach to mitigating such risks. Based on such reports, the Audit Committee makes periodic reports to the Board as well as the Audit Committee's own analysis and conclusions regarding the adequacy of the Company's risk management processes. In addition to the formal compliance program, the Board and management promote a corporate culture that incorporates risk management into the Company's corporate strategy and day-to-day business operations. Risk Assessment of Compensation Policies In early April 2015, the Board, with the assistance of Board Advisory, conducted a risk assessment of the Company's compensation policies and practices. The Company's compensation policies and practices were evaluated to ensure that they do not foster risk taking above the level of risk associated with the Company's business model. For this purpose, the Compensation Committee worked closely with Board Advisory to ensure that pay levels and performance metrics were reasonable from an external competitive perspective and affordable and reasonable within the context of the Company's current and projected long-term financial performance. The Compensation Committee assessed the Company's mix of pay (cash versus equity and short- versus long-term) from a competitive and strategic perspective, and found it reasonable and supportive of the business strategy. Based on the Compensation Committee's work and the assessment conducted with the assistance of Board Advisory, the Board concluded that its compensation program does not promote excessive risk taking. In this regard, the Company notes that: • the Company has consistently high ratings on reasonableness of pay levels, CEO pay-for-performance alignment and risk profile as assessed by third-party corporate governance reviews of the Company's public filings; • the Company uses an independent compensation consultant that assesses the pay competitiveness of each component of the Company's pay package; • the Company uses explicit and discrete goals in its design of incentive plans and such plans are reasonable in relation to the Company's size and financial position; • the Company uses reasonable maximum caps in its incentive plan design; and • the Company weights cash in favor of equity, which encourages sensible income generating asset acquisitions. 17 PROPOSAL 2: RATIFICATION OF SELECTION OF PRICEWATERHOUSE COOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee has selected PricewaterhouseCoopers LLP as the Company's independent registered public accounting firm for the fiscal year ending December31, 2015, and the Board has directed that management submit the selection of its independent registered public accounting firm for ratification by the stockholders at the Annual Meeting. PricewaterhouseCoopers LLP replaced the Company’s former auditors in October, 2014, and audited the Company's financial statements for the fiscal year ended December 31, 2014. Representatives of PricewaterhouseCoopers LLP are expected to be present at the Annual Meeting. They will have an opportunity to make a statement if they so desire and will be available to respond to appropriate questions. None of the Bylaws, other governing documents or law requires stockholder ratification of the selection of PricewaterhouseCoopers LLP as the Company's independent registered public accounting firm. However, the Audit Committee is submitting the selection of PricewaterhouseCoopers LLP to the stockholders for ratification as a matter of good governance practice. If the stockholders fail to ratify the selection, the Audit Committee will reconsider whether or not to retain that firm. Even if the selection is ratified, the Audit Committee in its discretion may direct the appointment of a different independent registered public accounting firm at any time during the year if they determine that such a change would be in the best interests of the Company and its stockholders. The affirmative vote of the holders of a majority of the shares present in person or represented by proxy and entitled to vote at the Annual Meeting will be required to ratify the selection of PricewaterhouseCoopers LLP. Abstentions will be counted toward the tabulation of votes cast on proposals presented to the stockholders and will have the same effect as negative votes. Broker non-votes are counted towards a quorum, but are not counted for any purpose in determining whether this matter has been approved. In September 2014, the Company was notified by its former independent registered accounting firm, Ernst & Young LLP (“EY”) that it was resigning effective September 11, 2014. The reports of EY on the Company’s financial statements for each of the two fiscal years ended December31, 2012 and 2013 did not contain an adverse opinion or a disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope, or accounting principles. In connection with the audits of the Company's financial statements for each of the two fiscal years ended December 31, 2012 and 2013 and in the subsequent interim period through September 11, 2014, there were no disagreements with EY on any matters of accounting principles or practices, financial statement disclosure, or auditing scope and procedures which, if not resolved to the satisfaction of EY would have caused EY to make reference to the matter in their report. During the fiscal years ended December 31, 2012 and 2013 and in the subsequent interim period through September 11, 2014, there were no “reportable events” as that term is described in Item304(a)(1)(v) of Regulation S-K. EY furnished a letter to the Company addressed to the Securities and Exchange Commission stating that it agreed with the above statements. A copy of that letter is filed as Exhibit 16.1 to the Form 8-K filed by the Company on September 16, 2014. Principal Independent Registered Public Accounting Firm Fees and Services The aggregate fees billed to the Company for the fiscal years ended December31, 2014 and 2013, by PricewaterhouseCoopers LLP and Ernst & Young LLP are set forth in the table below: ($ in thousands) % of Total % of Total Fee Category Audit Fees(1) $ % $ % Audit-related Fees(
